In the

 United States Court of Appeals
               For the Seventh Circuit

Nos. 10-2835 & 10-3264

K ENDALL T UCKER,
                                             Plaintiff-Appellant,
                                                 Cross-Appellee,
                                v.

K ARL W ILLIAMS,
                                            Defendant-Appellee,
                                               Cross-Appellant,
                              and


F ULTON C OUNTY, ILLINOIS, et al.,
                                          Defendants-Appellees.

            Appeals from the United States District Court
                  for the Central District of Illinois.
      No. 1:08-cv-01164-MMM-JAG—Michael M. Mihm, Judge.



       A RGUED O CTOBER 21, 2011—D ECIDED JUNE 5, 2012



   Before B AUER and T INDER, Circuit Judges, and M AGNUS-
S TINSON, District Judge.





   The Honorable Jane E. Magnus-Stinson, District Judge of the
United States District Court for the Southern District of Indiana,
sitting by designation.
2                                   Nos. 10-2835 & 10-3264

  B AUER, Circuit Judge. After investigating a report that
Kendall Tucker was in possession of a stolen backhoe,
Karl Williams, a state law enforcement investigator,
seized the backhoe without a warrant. Tucker brought
a civil rights action in district court, claiming that his
rights under the Fourth Amendment and Due Process
Clause were violated. The district court disagreed
and dismissed Tucker’s claims on summary judgment.
We affirm.


                   I. BACKGROUND
  Defendant Karl Williams is a Fulton County Sheriff’s
Deputy assigned to the West Illinois Task Force (“Task
Force”). The Task Force is an Illinois Intergovernmental
Agency, created by an Interagency Agreement between
the Illinois State Police and a number of local law enforce-
ment agencies. During a routine narcotics investigation,
an informant told the Task Force that plaintiff Kendall
Tucker was in possession of a stolen backhoe. Based on
the statements made by the informant—who is Tucker’s
estranged brother-in-law—Williams went to Tucker’s
house on June 22, 2007 to investigate the matter.
  At Tucker’s house, Williams observed a backhoe in
the driveway and asked Tucker about it, explaining
that Tucker’s brother-in-law had said it was stolen.
Tucker said that in the summer of 2000 or 2001, his
friend, Randal Re, told him about a backhoe for sale
that they could buy for cheap—$20,000—because the
seller was in the middle of a divorce. Tucker, believing
that this was a “real good price,” borrowed $10,000 from
Nos. 10-2835 & 10-3264                                    3

Patrick O’Flaherty, and gave it to Re, who added his
half and paid the seller; Tucker did not know the name
of the seller. Nor did he receive a bill of sale or any
other ownership documents.
   After telling all this to Williams, Tucker then said, “If
it’s stolen, go ahead and take it then.” Williams took the
serial number of the backhoe and went to his car to see
if the backhoe had been reported stolen. Williams then
told Tucker that it was not reported stolen, but asked
Tucker not to move the backhoe while the investigation
continued.
  Williams’ next contact with Tucker was August 10,
2007; Williams went to Tucker’s house, but neither
Tucker nor the backhoe was present. Tucker would later
explain that he had lent the backhoe to Mike Krulac to
repair a water line.
  When Williams finally reached Tucker, he requested
that he come to the Canton Police Department to be
interviewed. At this meeting, Tucker asked if the
backhoe was stolen. Williams responded that he was
still investigating that question and Tucker again said,
“Why don’t you just come and get it?” Tucker does not
recall whether he told Williams he could take the backhoe.
  Williams continued his investigation and eventually
determined—by tracking the serial number—that at one
point the backhoe had been sold to Illinois Contracting
and Materials Company (“ICMC”), a construction com-
pany in Chicago. Williams contacted ICMC and learned
that the backhoe had been missing from its inventory for
about five years. ICMC’s records did not show a sale of
4                                  Nos. 10-2835 & 10-3264

the backhoe, and ICMC faxed the extended warranty
that it had obtained when it first acquired the backhoe.
  After speaking with the Fulton County State’s Attorney,
but acting without a warrant, Williams seized the
backhoe from Krulac’s farm on August 29, 2007. Krulac
telephoned Tucker, notifying him that Williams had
seized the backhoe. Tucker never contacted the Task
Force to object to the seizure or demand the backhoe be
returned; nor did he contact the Fulton County State’s
Attorney, request a hearing, or initiate a state court pro-
ceeding to have the backhoe returned. On November 7,
2007, ICMC picked up the backhoe.
   Tucker filed a complaint asserting violations of state
and federal law. Specifically, Tucker brought claims
under 42 U.S.C. § 1983 against Williams alleging that
his Fourth Amendment and due process rights had
been violated. Tucker also brought state-law claims, but
those claims were abandoned either at the district court
or on appeal. Pursuant to the Illinois Local Govern-
mental Tort Immunity Act, Tucker joined Fulton County,
Illinois and the Task Force because of indemnifica-
tion obligations. Finally, Tucker brought claims against
Jeff Standard, Sheriff of Fulton County, under the
theory of common-law-respondeat superior.
  The district court granted summary judgment against
Tucker on the federal claims, concluding that the initial
seizure of the backhoe satisfied the Fourth Amendment
and due process requirements. The district court also
found that the Task Force was a state entity entitled
to Eleventh Amendment immunity; the district court,
Nos. 10-2835 & 10-3264                                    5

however, denied summary judgment on Tucker’s due
process claim concerning the disposition of the backhoe
after the initial seizure. Williams sought leave to file a
supplemental motion for summary judgment on that
issue. Leave was granted and ultimately the district
court determined that Williams was entitled to sum-
mary judgment on the post-seizure disposition due
process claim. At the same time, the district court—sua
sponte and under its inherent authority—determined
that Williams should pay Tucker attorney’s fees in re-
sponding to both motions. Tucker appeals the rulings
on the merits of his constitutional claims and Williams
cross-appeals the district court’s award of attorney’s fees.


                    II. DISCUSSION
  The Task Force was granted summary judgement on
the grounds that it is a state entity entitled to Eleventh
Amendment immunity. We agree. The Eleventh Amend-
ment provides states with immunity from suits in
federal courts unless the State consents to the suit or
Congress has abrogated their immunity. Seminole Tribe v.
Florida, 517 U.S. 44, 54 (1996). State agencies are treated
the same as states for purposes of the Eleventh Amend-
ment. Davidson v. Bd. of Govs., 920 F.2d 441, 442 (7th
Cir. 1990).
  On appeal, Tucker argues that the district court erred
in concluding that the Task Force was a state entity.
Tucker asserts that under the Illinois Local Government
Tort Immunity Act, Eleventh Amendment immunity
does not attach to “local public entities” and an intergov-
6                                     Nos. 10-2835 & 10-3264

ernmental agency—like the Task Force—is included in
the definition of “local public entities.” 745 ILCS 10/1-206.
But that argument leads to an inconsistent result. The
Interagency Agreement provides that the State will
provide representation and indemnification pursuant
to the State Employee Indemnification Act, codified at
5 ILCS 350/1. That Act, however, specifically excludes
“local public entities” from its definition of the State.1
Were we to accept Tucker’s argument that the Task Force
is a local public entity, the Interagency Agreement
would provide for representation and indemnification
of Task Force personnel but, at the same time, refer to
a statute that would prevent coverage.
  Tucker’s argument assumes that, if an entity is an
intergovernmental agency, it cannot also be a state
agency. That is not the case. The definition of “local
public entities” does include intergovernmental
agencies; but, at the same time, it specifically excludes
an “agency of the state.” See 745 ILCS 10/1-206. So if the
Task Force is a state agency, the mere fact that it is also
an intergovernmental agency does not mean that it is
a “local public entity” for purposes of the Illinois Tort
Immunity Act.
  To determine if a particular entity is a state agency, i.e.,
an arm of the state, courts look at: (1) the extent of the



1
  “The term State . . . does not mean any local public entity as
that term is defined in Section 1-206 of the Local Governmental
and Governmental Employees Tort Immunity Act.” 5 ILCS
350/1.
Nos. 10-2835 & 10-3264                                     7

entity’s financial autonomy from the state; and (2) the
“general legal status” of the entity. Kashani v. Purdue
Univ., 813 F.2d 843, 845-47 (7th Cir. 1987). Of the two,
the entity’s financial autonomy is the “most important
factor.” Peirick v. Indiana Univ.-Purdue Univ. Indianapolis
Athletics Dep't, 510 F.3d 681, 695 (7th Cir. 2007). In evalu-
ating that factor, we consider the extent of state funding,
the state’s oversight and control of the entity’s fiscal
affairs, the entity’s ability to raise funds independently,
whether the state taxes the entity, and whether a judg-
ment against the entity would result in the state in-
creasing its appropriations to the entity. Kashani, 813
F.2d at 845; see also Hess v. Port Auth. Trans-Hudson Corp.,
513 U.S. 30, 48 (1994) (recognizing “the vulnerability of
the State’s purse as the most salient factor in Eleventh
Amendment determinations”).
  Taking into account these factors in light of the Inter-
agency Agreement, we conclude that the Task Force is
a state agency. According to the Interagency Agreement,
the Illinois State Police approves the use of all official
funds and supervises all Task Force operations. The
Interagency Agreement also provides that the Director
of the Illinois State Police appoints personnel to the Task
Force, and such personnel are considered employees of
the State, and are indemnified and represented by the
State as state employees. The Interagency Agreement
further provides that the Illinois State Police supply
all facilities, training, and specialized equipment. Under
these facts, the Task Force is an extension of the Illinois
State Police and, as such, is entitled to the same
immunity protections afforded to the State Police. Sum-
mary judgement for the Task Force was proper.
8                                  Nos. 10-2835 & 10-3264

    A. Tucker’s Fourth Amendment Claim
  Because Williams was sued in his individual capacity,
we address the merits of Tucker’s § 1983 claims. The
district court found that Williams was entitled to sum-
mary judgment on Tucker’s Fourth Amendment claim
because Tucker consented to Williams’ seizure of the
backhoe.2 A consensual seizure of property without a
warrant does not violate the Fourth Amendment. United
States v. Matlock, 415 U.S. 164, 171 (1974); United States
v. Groves, 470 F.3d 311, 318 (7th Cir. 2006).
  Recall that Tucker commented to Williams about the
backhoe, “If it’s stolen, go ahead and take it then.” That
remark was made on June 22, 2007. But Williams seized
the backhoe two months later on August 29, 2007, and
therefore, Tucker argues—for the first time on appeal—
that there is a triable issue of fact as to whether his
consent on June 22, 2007 was still effective when
Williams seized the backhoe on August 29, 2007; of
course Tucker insists that it was not, thus rendering the
seizure unreasonable.
  In the district court, however, Tucker argued that there
is an issue of fact as to whether his comment on June 22,
2007 constituted a valid consent at all. There, he
argued that his comment—“If it’s stolen, go ahead
and take it then”—was not unequivocal and meant that
Williams had permission to seize the backhoe only if it


2
  The district court also determined that Williams had
probable cause to seize the backhoe and was entitled to
qualified immunity.
Nos. 10-2835 & 10-3264                                     9

were actually stolen. Tucker abandons that argument
and, in any event, Tucker’s new argument swallows
his argument in the district court; a consent must first
be valid before it can be limited in scope. Both argu-
ments are weak, but we will address the stronger of the
two: whether Tucker’s consent was still effective when
Williams seized the backhoe.
  Generally speaking, a person who has given valid
consent to a seizure may limit or withdraw that consent.
Florida v. Jimeno, 500 U.S. 248, 252 (1991) (“A suspect
may of course delimit as he chooses the scope of the
search to which he consents.”); United States v. Jachimko,
19 F.3d 296, 299 (7th Cir. 1994) (stating the general princi-
ple that consent may be withdrawn). But, where a
person does not withdraw his valid consent to a seizure,
the consent remains valid. See United States v. Jackson,
598 F.3d 340, 347 (7th Cir. 2010). Knowing this, Tucker
argues that he impliedly limited the scope of his consent
to the day he gave it. The standard for measuring the
scope of consent under the Fourth Amendment is one
of objective reasonableness and asks what a reasonable
person would have understood by the exchange be-
tween the law enforcement agent and a person who
gives consent. Id. at 348.
  Tucker offers no evidence to suggest that a reasonable
person in Williams’ position would have understood
Tucker’s consent on June 22, 2007 to be impliedly limited
to that day only. In fact, the evidence demonstrates
that, if anything, a reasonable person would have under-
stood Tucker’s consent to be indefinite. During Williams’
10                                  Nos. 10-2835 & 10-3264

and Tucker’s exchange on June 22, 2007, Tucker under-
stood that Williams was unable to determine, then and
there, whether the backhoe was stolen; indeed, Tucker
agreed not to move the backhoe because he understood
that the investigation was not complete. Nevertheless,
Tucker insists that there is a triable issue of fact on
whether he limited the scope of consent and asserts that
a reasonable jury could find that his statement “If it's
stolen, go ahead and take it then,” did not extend beyond
the day on which he gave it. But there is no evidence in the
record indicating that he limited the scope of his consent in
any way, much less to a single day. His consent, there-
fore, was still valid and effective when Williams
seized the backhoe on August 29, 2007, and the district
court properly granted Williams summary judgment on
Tucker’s Fourth Amendment claim. Because we do not
find a constitutional violation, we need not and do not
address Williams’ qualified immunity defense. See
Pearson v. Callahan, 555 U.S. 223, 236 (2009); Hanes v.
Zurick, 578 F.3d 491, 493 (7th Cir. 2009).


  B. Tucker’s Due Process Claim
  Tucker asserts that Williams deprived him of prop-
erty—his backhoe—without due process of law in viola-
tion of the Fourteenth Amendment.
  Assuming that Tucker’s interest in the backhoe was
a protected interest under the Fourteenth Amendment,
the dispute in this case concerns what process Tucker
was due. Generally, due process requires some kind of
hearing before the State deprives a person of liberty or
Nos. 10-2835 & 10-3264                                    11

property. Cleveland Bd. of Educ. v. Loudermill, 470 U.S.
532, 542 (1985). In some circumstances, however, a
postdeprivation hearing or a common-law-tort remedy
satisfies due process. See Zinermon v. Burch, 494 U.S. 113,
127(1990) (listing examples). And here, the district court
determined that Illinois tort remedies were all the
due process that Tucker was due. Tucker, of course,
challenges that determination.
  Tucker correctly recognizes that, if Williams’ initial
seizure of the backhoe satisfies the Fourth Amend-
ment—and we hold that it does—then he was not
entitled to a predeprivation hearing. See United States v.
James Daniel Good Real Prop., 510 U.S. 43, 67 (1993);
Fuentes v. Shevin, 407 U.S. 67, 93 n. 30 (1972); PPS, Inc. v.
Faulkner Cnty., 630 F.3d 1098, 1107 (8th Cir. 2011); Becker
v. Kroll, 494 F.3d 904, 920 (10th Cir. 2007); Sanders v. City
of San Diego, 93 F.3d 1423, 1429 (9th Cir. 1996). Knowing
this, Tucker centers his due process claim around
Williams’ post-seizure disposition of the backhoe—arguing
that he was entitled to a notice and hearing after the
seizure of the backhoe and prior to its delivery to ICMC.
To support that argument, Tucker treats Williams’
delivery of the backhoe to ICMC as a separate and
distinct property deprivation requiring the same
sort of process due in situations concerning an initial
deprivation. That is incorrect. There is only one
property deprivation here: Williams’ initial seizure of
the backhoe. Due process did not require that Tucker
be given a predeprivation hearing; Tucker’s consent
validated the seizure under the Fourth Amendment.
When a predeprivation hearing is not required, due
12                                      Nos. 10-2835 & 10-3264

process only requires that the government provide mean-
ingful procedures to remedy erroneous deprivations. See
Parratt v. Taylor, 451 U.S. 527, 541 (1981) (“[C]ases which
have excused the prior-hearing requirement have rested in
part on the availability of some meaningful opportunity
subsequent to the initial taking for a determination of
rights and liabilities.”); see also Holstein v. City of Chicago, 29
F.3d 1145, 1149 (7th Cir. 1994) (finding that where
no predeprivation was required, adequate state post-
deprivation procedures comported with due process).
  Here, adequate postdeprivation procedures were avail-
able to Tucker; he could have brought a claim for con-
version or replevin. See Stewart v. McGinnis, 5 F.3d 1031,
1036 (7th Cir. 1993) (finding Illinois tort laws were ade-
quate postdeprivation procedures); Greco v. Guss, 775
F.2d 161, 169 (7th Cir. 1985) (holding that a state-law
claim for conversion was an adequate postdepivation
remedy). What Tucker was entitled to, and got, was
the right to seek relief against that seizure, and he had
that by virtue of Illinois tort laws. We do not find a
due process violation.


  C. Sanctions
  The district court entered sanctions against Williams,
awarding Tucker attorney’s fees in the amount of
$3,000 for the time Tucker’s attorney spent responding
to Williams’ motion for leave to file a supplemental
motion for summary judgment and the actual supple-
mental motion for summary judgment. In support of its
Nos. 10-2835 & 10-3264                                  13

sanction, the district court stated that Williams’ briefing
on the post-seizure due process issue was “inadequate”;
that litigation should not be “conducted piecemeal”; and
that if the court did not grant Williams’ supplemental
motion for summary judgment, the result “would have
been to put [him] to the expense of a trial.” The district
court then determined that, in “fairness to” Tucker,
sanctions were proper in the exercise of the court’s
“inherent authority.”
  We review a district court’s imposition of sanctions
under its inherent authority for an abuse of discretion.
Chambers v. NASCO, Inc., 501 U.S. 32, 55 (1991); Cleveland
Hair Clinic, Inc., v. Puig, 200 F.3d 1063, 1066 (7th Cir.
2000). Sanctions imposed pursuant to the district court’s
inherent power are appropriate where a party has
willfully abused the judicial process or otherwise con-
ducted litigation in bad faith. Salmeron v. Enter. Recovery
Sys., Inc., 579 F.3d 787, 793 (7th Cir. 2009); Maynard v.
Nygren, 332 F.3d 462, 470-71 (7th Cir. 2003); see also
Runfola & Assoc., Inc. v. Spectrum Reporting II, Inc., 88
F.3d 368, 375 (6th Cir. 1996); Gillette Foods Inc. v.
Bayernwald-Fruchteverwertung, GmbH, 977 F.2d 809, 813-14
(3d Cir. 1992) (prerequisite to a sanction under the
inherent power is a finding of bad faith).
  Without a finding that Williams acted in bad faith
or engaged in misconduct, the district court sanctioned
him, seemingly, in the interest of “fairness.” This is pre-
cisely the sort of sanction that is outside the court’s in-
herent power and that we have cautioned against in
the past. We have stated that a district court must
14                                 Nos. 10-2835 & 10-3264

exercise restraint and caution in exercising its inherent
power. Schmude v. Sheahan, 420 F.3d 645, 650 (7th Cir.
2005). And it is “not a grant of authority to do good,
rectify shortcomings of the common law. . . or undermine
the American rule on the award of attorneys’ fees to
the prevailing party in the absence of statute.” Zapata
Hermanos Sucesores, S.A. v. Hearthside Baking Co., Inc.,
313 F.3d 385, 391 (7th Cir. 2002) (citations omitted).
  Here, the district court did not articulate a valid basis
on which to award attorney’s fees as a sanction;
indeed, there is no evidence in the record to suggest
that Williams’ failure to notify Tucker of his intention
to file a supplemental motion for summary judgment
was in bad faith, designed to obstruct the judicial
process, or a violation of a court order. At worst, the
evidence suggests that even if Williams’ conduct
amounted to clumsy lawyering, it was not sufficient to
warrant sanctions under the court’s inherent authority.
  The district court’s and Tucker’s frustration may be
understandable but by upholding this sanction—with-
out a finding of bad faith—we would be imposing a
level of foresight and efficiency that is simply unat-
tainable in litigation. Efficiency, unfortunately, has
never been an earmark of litigation. Lawyering must be
in good faith; it need not be omniscient. The district
court’s award of attorney’s fees was an abuse of its dis-
cretion, and we reverse that ruling.
Nos. 10-2835 & 10-3264                              15

                  III. CONCLUSION
   For the reasons we stated above, we A FFIRM the
district court’s entry of summary judgment and R EVERSE
its award of attorney’s fees.




                         6-5-12